UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1545


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

MUY PIZZA SOUTHEAST LLC, d/b/a Pizza Hut (#311191),

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:18-cv-00013-JLK)


Submitted: September 21, 2018                                     Decided: October 10, 2018


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order imposing sanctions,

including a monetary penalty and a prefiling injunction, on Draper. On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Draper’s informal brief does not challenge the basis for the district court’s

disposition, Draper has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

on the reasoning of the district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           DISMISSED




                                           2